DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,150,530 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s response filed 07/15/2022 has been fully considered. The terminal disclaimer overcomes the double patenting rejections which are therefore withdrawn. Applicant's arguments with respect to the prior art rejections have been fully considered but they are not persuasive. 
Applicant argued the references do not teach a second storage capacitance constituting the second storage electrode and the third storage electrode because the shield electrode 35 of Morinaga, which corresponds to the third storage electrode, connects to the capacitance wire 20, which corresponds to the first storage electrode, so that there is no second storage capacitance constituted by the capacitance forming electrode 21 and the shield electrode 35 since the shield electrode 35 and the capacitance wire 20 would receive the same signal.
However Morinaga teaches the shield electrode 35 contributes a capacitance to the device. Morinaga discloses that because shield electrode 35 overlaps the capacitance forming electrode 21, the capacitance in the device becomes larger (as compared to a prior art device without that overlap), paragraphs 4 and 67. Capacitance is directly proportional to area. The capacitance in Morinaga is larger because it includes the overlap of the capacitance wire 20 with the capacitance electrode 21 (first capacitance) plus the overlap of the shield electrode 35 with the capacitance electrode 21 (second capacitance).
In addition, Applicant points to the connection between the third metal layer and the first metal layer in Morinaga, giving both the same signal, as a reason why there are not two capacitances. However, this is the same configuration as Applicant’s invention, as required by claim 1 in “the common voltage line…is electrically connected to the first common voltage supply line and the second common voltage supply line,” in lines 21-23, and described with reference to feature C1 in Applicant’s disclosure, the end of paragraph 33 of the specification for example. In the claimed invention, the first and second common voltage supply lines are connected to the common voltage line, and are thereby connected to each other, resulting in the first and third storage electrodes receiving the same signal. Thus the connection between the shield electrode 35 and the capacitance wire 20 in Morinaga does not distinguish the claimed invention from the prior art.
Applicant argued the references do not teach the third storage electrode connected to the second common voltage supply line because the common electrode 107b of Kim is in the same layer as the pixel electrode 107c, and therefore the teaching of Kim is not pertinent to the third metal layer as claimed.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Morinaga teaches the pixel electrode 19 in a separate layer than the third metal layer 35, see Figure 11 and paragraph 54. Kim is merely relied upon to teach the second common voltage supply line in the same layer as the third storage electrode. The rejection relies upon modifying Morinaga in view of Kim to include a second common voltage supply line in the same layer as the third storage electrode. That is, modifying third metal layer 28 to include a second common voltage supply line. Therefore, the combined teachings of the references render the invention as claimed obvious.
	For at least these reasons, the combination of references is proper and renders the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2021/0318582) in view of Kim (US 2004/0263752) and Iwato (US 2017/0052403).
In reference to claim 1, Morinaga et al. (US 2021/0318582) hereafter “Morinaga,” discloses a display panel, having a display area and a non-display area surrounding the display area, including: 
a substrate; 
a first metal layer 23 disposed on the substrate, wherein the first metal layer includes a gate 18A, a first storage electrode 20, a scan line 16, and a first common voltage supply line 20, the gate is connected to the scan line, and the first storage electrode is connected to the first common voltage supply line, paragraphs 45 and 47; 
a first insulating layer 24 disposed on the first metal layer, paragraph 47;
 a second metal layer 26 disposed on the first insulating layer, wherein the second metal layer includes a source 18B, a drain 18C, a second storage electrode 21, and a data line 17, the source is connected to the data line, the drain is electrically connected to the second storage electrode, and the scan line intersects the data line, paragraphs 41, 44, and 47; 
a second insulating layer 27 disposed on the second metal layer, paragraph 47; and
a third metal layer 28 disposed on the second insulating layer, wherein the third metal layer includes a third storage electrode 35, paragraphs 54 and 59,
a third insulating layer, 29 in Figure 9, disposed on the third metal layer 28; and
a pixel electrode 19 disposed on the third insulating layer, wherein the pixel electrode is electrically connected to the drain, paragraphs 41 and 47.  
wherein a first storage capacitance is constituted by the first storage electrode and the second storage electrode as well as the first insulating layer located between the first storage electrode and the second storage electrode, and a second storage capacitance is constituted by the second storage electrode and the third storage electrode as well as the second insulating layer located between the second storage electrode and the third storage electrode, paragraph 59.
Morinaga does not disclose a non-display area surrounding the display area, 
a common voltage line, and a second common voltage supply line, the third storage electrode is connected to the second common voltage supply line, or
wherein the common voltage line is located in the non-display area and is electrically connected to the first common voltage supply line and the second common voltage supply line.
Kim (US 2004/0263752), hereafter “Kim,” discloses a display panel including teaching a first layer including a first common voltage supply line 101b and a third layer including a second common voltage supply line, 107a, and the third storage electrode 107b is connected to the second common voltage supply line, paragraph 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first metal layer to include a first common voltage supply line and the third metal layer to include a second common voltage supply line, and the third storage electrode to be connected to the second common voltage supply line. One would have been motivated to do so in order to apply the common voltage across the device, end of paragraph 20.
Iwato (US 2017/0052403), hereafter “Iwato,” discloses a display panel, having a display area DA and a non-display area surrounding the display area, Figure 1 and paragraphs 34 and 35, including a third metal (M3) including a common voltage line, CBL in Figure 13, wherein the common voltage line is located in the non-display area and is electrically connected to the common voltage supply line CL, paragraph 67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to include a display area and a non-display area surrounding the display area, the third metal layer to include a  common voltage line, wherein the common voltage line is located in the non-display area and is electrically connected to the first common voltage supply line and the second common voltage supply line. One would have been motivated to do so in order to provide the common voltage to the device, paragraph 67 of Iwato and connect the first and second common lines to each other in the non-display region, paragraph 20 of Kim.
In reference to claim 2, Morinaga discloses a semiconductor layer, 25 in Figure 9, disposed between the first insulating layer 24 and the second metal layer 26, wherein the source and the drain partially cover the semiconductor layer, paragraphs 45 and 47.
In reference to claim 3, Morinaga in view of Kim and Iwato disclose the common voltage line is electrically connected to the first common voltage supply line as addressed above in reference to claim 1. Morinaga further teaches the third metal connected to the first metal through a first contact window, CH4 through the first insulating layer 24 and the second insulating layer 27, Figure 15 and paragraph 59. It flows naturally from the combination of Morinaga, Kim, and Iwato for the common voltage line to be electrically connected to the first common voltage supply line through a first contact window penetrating the first insulating layer and the second insulating layer.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2021/0318582) in view of Kim (US 2004/0263752) and Iwato (US 2017/0052403) as applied to claim 1 above and further in view of Kim et al. (US 2006/0187368).
In reference to claims 4-6, Morinaga does not disclose the thickness of the first insulating layer, the second insulating layer or the third insulating layer. 
Kim et al. (US 2006/0187368) discloses a display device including teaching a first insulating layer, 102 in Figure 2, with a thickness of 0.1 µm-1 µm, paragraph 90, a second insulating layer 103 with a thickness of 0.1 µm-2 µm, paragraph 96, and a third insulating layer 104 with a thickness of 1 µm-5 µm, paragraph 97. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a thickness of the first insulating layer to be 0.1 µm-1 µm, a thickness of the second insulating layer to be 0.1 µm-2 µm, and a thickness of the third insulating layer to be 1 µm-5 µm. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2021/0318582) in view of Kim (US 2004/0263752) and Iwato (US 2017/0052403) as applied to claim 1 above and further in view of Ishizuka et al. (US 2005/0186359).
In reference to claim 7, Morinaga does not disclose a reflective electrode disposed on the pixel electrode, wherein the reflective electrode is electrically connected to the pixel electrode.
	Ishizuka et al. (US 2005/0186359) discloses a display panel including teaching a reflective electrode, 6 in Figure 2, disposed on the pixel electrode 5, wherein the reflective electrode is electrically connected to the pixel electrode, paragraph 168. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a reflective electrode to be disposed on the pixel electrode, wherein the reflective electrode is electrically connected to the pixel electrode. One would have been motivated to do so in order to reflect ambient light, paragraph 7.
	In reference to claim 8, Morinaga discloses the pixel electrode 19 is electrically connected to the drain through a second contact window CH3 penetrating the third insulating layer 29, paragraph 52.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2021/0318582) in view of Kim (US 2004/0263752), Iwato (US 2017/0052403), and Ishizuka et al. (US 2005/0186359) as applied to claim 8 above and further in view of Chai et al. (US 2006/0119758).
In reference to claim 9, Morinaga in view of Kim, Iwato, and Ishizuka does not disclose a distance between the third storage electrode and the second contact window is 1 µm-10 µm.
Chai et al. (US 2006/0119758) discloses a display panel including teaching a distance between a storage electrode, 176 in Figure 4, and a contact window 186 is 1 µm-10 µm, paragraphs 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a distance between the third storage electrode and the second contact window to be 1 µm-10 µm. One would have been motivated to do so in order to provide a marginal area to align the contact window, end of paragraph 61.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (US 2021/0318582) in view of Kim (US 2004/0263752) and Iwato (US 2017/0052403) as applied to claim 1 above and further in view of Yoshida (US 2019/0196283).
In reference to claim 10, Morinaga does not disclose the display panel includes a free form display panel.
Yoshida (US 2019/0196283) discloses a display panel including common voltage supply lines connected to a common voltage line in a non-display area where the display panel includes a free form display panel, paragraphs 37 and 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the display panel to include a free form display panel. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one plan view display shape for another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897